Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Communication
1.	This office Action is in response to a communication received on November 16, 2021.
Claims 1-3, and 8-10 are pending in this application.
Claims 4-7, and 11-24 are cancelled.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner had contacted applicant’s representative Robert C. Kain again on 11/22/2021 to discuss about the withdrawn claims (12-24) and the examiner was given the authorization to cancel those claims as examiner’s amendment as well.

Amendment to the claims
The following amended claims will replace all prior versions and listings of claims in the application.
1.    	(currently amended) A method of creating data stores for an information infrastructure for processing data throughput in a distributed computing system with respective ones of a plurality of filters, comprising:
	 identifying sensitive content (SENC) or select content (SELC) in said data throughput with one or more of said plurality of filters, said SENC represented by one or more sensitive words, characters, images, data elements or data objects therein grouped into a plurality of sensitivity levels, said SELC represented by one or more predetermined words, characters, images, data elements or data objects;
	extracting said SENC or said SELC from said data throughput; 
	storing said SENC or said SELC in one or more predetermined storage stores related to said SENC sensitive content or said SELC; 
using said SENC or said SELC from said one or more predetermined storage stores in a search of one or more data collections within or without said distributed computing system;

	data processing said SENC or said SELC obtained from said predetermined storage stores with one or more of a data mining process through said one or more data collections, a transfer process to other predetermined storage stores, and a presentation process to an inquiring party;
wherein said data processing is triggered by a detected event or an algorithm incorporating either a randomness or a predetermined factor related to data type, category or content; and 
wherein said extracting and storing results in a formless distribution of said SENC or said SELC in said one or more predetermined storage stores.
2.    	(previously amended) The method of creating data stores for an information infrastructure as claimed in claim 1 wherein said data throughput is a data document or a data stream.
3.    	(previously amended) The method of creating data stores for an information infrastructure as claimed in claim 1 wherein said data processing responds to either recognition of financial consideration or data barter or data exchange.
4-7.    	(Cancelled)
8.    	(previously amended) The method of creating data stores for an information infrastructure as claimed in claim 1 wherein the method of creating data stores includes: 
	employing at least one taxonomic classification filter to classify transfer data from the data processing step into data classifications in said taxonomic classification filter; 
	gathering supplemental data from said one or more data collections by searching with data classifications; 
	repeating extracting, storing and data processing using the supplemental data.
9.    	(previously amended) The method of creating data stores for an information infrastructure as claimed in claim 8 including creating a supplemental taxonomic classification filter based upon employing said at least one taxonomic classification filter and gathering said supplemental data.
10.    	(previously amended) The method of creating data stores for an information infrastructure as claimed in claim 1 including:

11.    	(cancelled)
12. 	(Cancelled) A method of data mining and generating search terms and supplemental documents with a computerized search through electronic data collections, represented by databases or data files, collections or structures, comprising:
	extracting search terms from input data represented by a source document or a data stream, by identifying data elements in said input data with one or more of: 
		a content filter, 
		a contextual filter, or 
		a taxonomic filter;
	searching said data collections with said search terms and gathering supplemental documents based thereon.
13. 	(Cancelled) A method of data mining as claimed in claim 12 including:
	extracting secondary search terms from said supplemental documents with one or more of:
  		said content filter, 
		said contextual filter, or 
		said taxonomic filter;
	repeating the search of said data collections with said secondary search terms and gathering secondary supplemental documents.
14.    	 (Cancelled) A method of data mining as claimed in claim 13 including: 
	determining whether said supplemental documents and said secondary supplemental documents exhibit convergent or divergent characteristics.
15.    	 (Cancelled) A method of data mining as claimed in claim 12 including:
	identifying unknown data elements from said input data; and  
	repeating the search of said data collections with said unknown data elements applied as additional search terms and gathering additional supplemental documents.

	identifying unknown data elements from said input data; and  
	repeating the search of said data collections with said unknown data elements applied as additional search terms and gathering tertiary supplemental documents.
17.    	 (Cancelled) A method of data mining as claimed in claim 15 including:
	using said taxonomic filter and said contextual filter wherein said taxonomic filter sets a data element range which range is applied to said contextual filter prior to extracting said search terms. 
18.    	(Cancelled) A method of data mining as claimed in claim 12 including using said content filter wherein said content filter includes representative search terms associated with content in said content filter and adding said representative search terms to said search terms upon identifying in said input data content in said content filter.
19.    	(Cancelled) A method of data mining as claimed in claim 12 including using:
		said content filter, 
		said contextual filter, and
		said taxonomic filter;
	determining a relevancy factor as a relationship between said input data and said supplemental documents based upon a comparison of data elements in said input data and data elements in said supplemental documents.
20.    	(Cancelled) A method of data mining as claimed in claim 19 wherein said relevancy factor is determined by using:
		said content filter, 
		said contextual filter, and
		said taxonomic filter;
	on said supplemental documents.
21.    	(Cancelled) A method of data mining as claimed in claim 12 including using:
		said content filter, 
		said contextual filter, and
		said taxonomic filter; and

22.    	(Cancelled) A method of data mining as claimed in claim 12 including using:
		said content filter, 
		said contextual filter, and
		said taxonomic filter; and
	controlling said searching with a user selected control from the group of controls including a continuous search, an iterative search of n search cycles, a search with m search terms, a search over a predetermined period of time.
23.    	(Cancelled) A method of data mining as claimed in claim 12 wherein:
	said electronic data collections are dispersed over a communications network; and
	said searching of said dispersed data collections creates a federated search result with federated supplemental documents.
24.    	(Cancelled) A method of data mining as claimed in claim 23 wherein:
	said electronic data collections are designated with respective sensitivity levels accessed via said communications network; and
	permitting access to respective sensitivity level data collection via said search only in the presence of a corresponding security clearance.

Reasons for allowance
3.	The following is an Examiner's statement of reasons for allowance:
This is a divisional patent application based upon and claiming priority of patent application serial number 11/746,440, filed May 9, 2007, now pending, and is based upon provisional patent application serial no. 60/883,522 filed January 5, 2007. The present invention relates to identifying sensitive-secret or select data content, extracting key content, and applying data processing actions based upon such content, including storage of sensitive/select content in distributed data stores.
A completed search of available patent literature and non-patent literature was conducted by the examiner. In interpreting the current claims, in light of the specification, the Examiner finds the claimed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
4.       Claims 1-3, and 8-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SM A RAHMAN/Primary Examiner, Art Unit 2458